Citation Nr: 1014613	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-14 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for glaucoma of the 
left eye.

4.  Entitlement to service connection for loss of vision of 
the left eye, to include anisometropia (unequal refractive 
power of the eyes).


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran/Appellant

ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1979 to 
July 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
by the Lincoln, Nebraska, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran appeared before the Board at a hearing at the RO 
in July 2006.  Unfortunately, a transcript of the hearing 
could not be produced.  The Board apprised the Veteran of 
this and offered him the opportunity to schedule another 
Board hearing.  The second hearing was held via 
videoconference in March 2007 and a transcript of the hearing 
is of record.

The Board denied the claims on appeal in a May 2007 decision.  
The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  Based on a May 2008 
Joint Motion for Court Remand (Joint Motion), the Court 
vacated the Board's decision and remanded the four issues 
listed on the title page of this decision for development in 
compliance with the Joint Motion; the issue of entitlement to 
nonservice-connected pension benefits was deemed abandoned by 
the Court and the Board's May 2007 decision to deny that 
claim was not disturbed.  A letter was sent to the Veteran 
and his representative on May 16, 2008, in which he was given 
90 days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  A letter was received from the 
Veteran on June 2, 2008, enclosing a 90-day letter response 
form noting that he had no additional evidence to submit and 
requesting that the Board immediately proceed with 
adjudication.

In June 2008, the Board remanded the issues on appeal.  As 
discussed further below, there has been compliance with the 
terms of the Joint Motion and the Board remand, and the case 
is properly before the Board for appellate adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss and tinnitus began 
more than one year subsequent to his period of active service 
and are not related to his active service.

3.  The Veteran's glaucoma and vision loss in the left eye 
began subsequent to his period of active service and are not 
related to his active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  Vision loss of the left eye, to include anisometropia, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

4.  Glaucoma of the left eye was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to addressing the Veteran's claims on the merits, the 
Board must address VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits, under the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  This notice must be provided 
prior to an initial RO decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice 
requirements apply to all five elements of a service 
connection claim, including:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial 
to a claimant if the error does not affect the essential 
fairness of the adjudication, such as where (1) the claimant 
demonstrates actual knowledge of the content of the required 
notice; (2) a reasonable person could be expected to 
understand from the notice what was needed; or (3) a benefit 
could not have been awarded as a matter of law.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other 
grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  
Defective timing may be cured by a fully compliant notice 
letter followed by a readjudication of the claim.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).   October 2004 and October 
2006 letters provided the required notice.  Although the 
October 2006 letter was not issued prior to initial 
adjudication, there is no prejudice to the Veteran in 
proceeding to the adjudication of these claims, because the 
letters were followed by a September 2009 supplemental 
statement of the case.  Prickett, 20 Vet. App. at 376.  
Additionally, the Veteran was represented by a certified 
veterans' service organization throughout the claims process.  
Accordingly, any deficiency has caused no prejudice to the 
Veteran.  

VA's duty to assist the Veteran has also been satisfied.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  
The Veteran's service treatment records, VA medical records, 
Social Security Administration, and identified private 
medical records have been obtained.   Additionally, VA 
provided the Veteran with adequate medical examinations with 
respect to his claims, because they were conducted upon a 
review of the claims file, considered the Veteran's lay 
statements, and provided supporting rationale for any 
opinions provided.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (noting that where VA provides the veteran an 
examination in a service connection claim, even if not 
statutorily obligated to do so, the examination must be 
adequate).  

The Joint Motion directed the Board to obtain a new eye 
examination because no etiological opinion had been provided 
and to explain the adequacy of the previous audiological 
examination, noting that the examiners did not have access to 
prior treatment records.  In June 2008, the Board remanded 
the claims to obtain an audiological opinion and an eye 
examination and opinion.  The Board finds that the RO 
substantially complied with the terms of that remand as the 
Veteran's claims folder was provided for review and 
audiological opinion in October 2008 and the examiner 
provided an opinion as well as an addendum opinion in August 
2009 after additional service treatment records were obtained 
wherein the examiner provided the requested nexus opinion 
with supporting rationale and cited to the service treatment 
records and the Veteran's assertions of in-service noise 
exposure.  The Board notes that the current opinion was not 
provided by the same examiner who examined the Veteran in 
January 2005 as requested in the remand; however, the Board 
finds that there is substantial compliance with its remand 
order because the Board specifically stated that the claims 
folder was to be returned to the 2005 examiner if he was 
available and provided for another mechanism for obtaining 
the needed opinion, which was performed.  Because the 
examiner in October 2008 did not find the need for another 
physical examination, the Board's order was fulfilled.

The October 2008 eye examination and June 2009 addendum 
opinion also reflects substantial compliance with the Board's 
remand orders because the examination was based on a review 
of the entire claims file and the examiner provided rationale 
for the conclusion that an etiological opinion could not be 
provided regarding the Veteran's uveitis, and provided 
etiological opinions for the remaining disorders, as 
requested by the Board.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (holding that RO compliance with remand 
directives is not optional or discretionary and the Board 
errs as a matter of law when it fails to ensure remand 
compliance); see also Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (noting that there must be substantial compliance 
with remand directives).  

The Veteran also provided testimony at a March 2007 Board 
hearing.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini, 18 
Vet. App. at 121-22.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, 
Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also 
Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, the Board 
finds that VA has met its duties to notify and assist this 
Veteran with respect to the four issues on appeal and turns 
to the merits of the claims.

The Veteran asserts that he developed hearing loss and 
tinnitus as results of exposure to loud noises during 
service.  He also contends that he experienced a decrease in 
his vision during service that later manifest in various eye 
disabilities.  The Veteran does not assert that he was 
treated for hearing or vision disabilities during service.  
But, rather, that he required treatment for the disabilities 
subsequent to his discharge from active service.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection for a 
claimed disorder, the following must be shown:  (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, sensorineural hearing loss 
may be presumed to have been incurred during service if it 
first became manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

In the absence of a superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia and hyperopia, even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).


Hearing loss and tinnitus

The Veteran alleges that his hearing loss and tinnitus are 
due to in-service noise exposure.  At the March 2007 Board 
hearing, the Veteran reported in-service noise exposure due 
to bombs, mortars, and various aircraft.  The Veteran further 
testified that he had hearing loss during service and that 
his tinnitus began a few months after service discharge and 
was constant.

The Veteran's service personnel records indicate that his 
military occupational specialty was rifleman.  Service 
treatment records show no complaints of, treatment for, or 
diagnosis of hearing loss and/or tinnitus.  Upon entrance 
examination in June 1979, an audiometry test disclosed the 
following hearing scores:  in the right ear, decibels of 10, 
10, 5, and 5 were reported for frequencies of 1000, 2000, 
3000 and 4000 Hertz, respectively; in the left ear, decibels 
of 10, 10, 20, and 15 were reported at frequencies of 1000, 
2000, 3000, and 4000 Hertz, respectively.  A February 1981 
audiometric examination disclosed the following scores:  in 
the right ear, decibels of 10, 10, 0, and what appears to be 
20 were reported for frequencies of 1000, 2000, 3000 and 4000 
Hertz, respectively; in the left ear, decibels of 10, 5, 10, 
and 15 were reported at frequencies of 1000, 2000, 3000, and 
4000 Hertz, respectively.  In February 1981, the Veteran was 
fitted for ear plugs.  Upon separation examination in July 
1982, audiometric test results were as follows:  decibels of 
10, 5, 0 and 10 in the right ear for frequencies of 1000, 
2000, 3000 and 4000 Hertz, respectively; decibels of 10, 10, 
15, and 20 were reported for the left ear at frequencies of 
1000, 2000, 3000, and 4000 Hertz, respectively.  

The Veteran's post-service VA and private medical records do 
not indicate complaints of, treatment for, or diagnoses of 
hearing loss or tinnitus.  A January 2005 VA audiological 
examination was conducted.  The Veteran reported in-service 
noise exposure as a member of the infantry and denied any 
post-service recreational noise exposure.  The Veteran 
reported that his tinnitus began 15 years prior (1990), 
occurred weekly, and lasted for minutes.  Audiological 
evaluation generated the following scores:  in the right ear, 
decibels of 15, 20, 20, and 20 were reported for frequencies 
of 1000, 2000, 3000 and 4000 Hertz, respectively; in the left 
ear, decibels of 20, 20, 30, and 30 were reported at 
frequencies of 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Speech recognition testing demonstrated 92 
percent and 94 percent discrimination for the right and left 
ears, respectively.  Following a complete review of the 
claims file, the audiologist diagnosed right ear mild 
sensorineural hearing loss, left ear moderate sensorineural 
hearing loss, and periodic tinnitus.  The examiner opined 
that it was not likely that the Veteran's tinnitus and/or 
hearing loss were direct results of his service because he 
had normal hearing upon service discharge in 1982.  The 
examiner noted that the Veteran's tinnitus was not likely 
secondary to his hearing loss.

An October 2008 VA audiological opinion was obtained.  The 
examiner reviewed the claims file.  The examiner opined that 
the Veteran's hearing loss and tinnitus were not related to 
service because there was normal hearing sensitivity at 
separation in 1982, which strongly suggested that any 
tinnitus was less likely due to noise exposure in service and 
more likely due to hearing loss or post-service noise 
exposure.  An August 2009 VA audiological opinion was 
obtained after the 1985 VA medical records were associated 
with the claims file.  The examiner stated that the 
additional evidence did not change the prior opinion.  

The Board finds that service connection for hearing loss and 
tinnitus is not warranted as there is no competent evidence 
of a link between the Veteran's current hearing loss and 
tinnitus and his in-service noise exposures which are 
conceded based upon his military occupational specialty.  It 
is important to note that there is no left ear hearing loss 
for VA purposes as the January 2005 VA examination shows that 
the left ear values do not meet criteria for hearing loss for 
VA purposes as set forth in 38 C.F.R. § 3.385.  There is, 
however, currently diagnosed right ear hearing loss and 
tinnitus.  

The Veteran has provided competent and credible testimony 
regarding in-service noise exposure.  See Buchanan, 451 F.3d 
at 1337 (noting that the Board is obligated to determine the 
credibility of lay statements); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994) (holding that a lay witness is competent 
to testify to that which the witness has actually observed 
and is within the realm of his personal knowledge).  The 
Veteran appears to assert that he had in-service hearing 
loss, but the discharge examination found normal hearing, 
which outweighs his testimony.  Espiritu, 2 Vet. App. at 495 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  The record 
also shows that hearing loss to a compensable degree was not 
diagnosed within one year of service discharge.  38 C.F.R. 
§§ 3.307, 3.309.

In considering the record evidence as a whole, the Board 
finds that the preponderance of the evidence indicates that 
hearing loss and tinnitus are not causally related to active 
service.  Hearing loss was not diagnosed until 2005, over 
twenty years after service discharge.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Although the 
Veteran provided competent testimony that his tinnitus began 
a few months after service discharge and has continued since 
that time, the Board does not find this testimony credible.  
See Buchanan, 451 F.3d at 1337; Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (lay testimony may establish the 
presence of tinnitus because ringing in the ears is capable 
of lay observation).  Specifically, at his January 2005 
examination, he stated that onset of tinnitus was in 
approximately 1990, fifteen years prior, and that the 
tinnitus was intermittent.  Not until the 2007 Board hearing 
did he assert that the tinnitus began shortly after service, 
had continued since that time, and was continuous and not 
intermittent.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (noting that the credibility of a witness may be 
impeached by a showing of interest, bias, inconsistent 
statements, consistency with other evidence), aff'd, 78 F.3d 
604 (Fed. Cir. 1996).

Moreover, the VA audiologist that provided the August 2009 
opinion stated that the hearing loss and tinnitus were not 
likely related to active service because there was normal 
hearing at separation and the onset of tinnitus was not until 
several years after service.  The Board finds this opinion 
highly probative because the examiner reviewed the claims 
file, including the service treatment records, and provided 
supporting rationale for the opinions.  See Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board 
must assess the credibility and probative value of the 
medical evidence in the record); Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (holding that it is the 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 125 
(2007) (holding that a mere medical conclusion is 
insufficient to permit the Board to make an informed decision 
regarding the probative value of that opinion).  Accordingly, 
because the preponderance of the evidence indicates that the 
Veteran's hearing loss and tinnitus are not related to active 
service, service connection must be denied.  

Left eye glaucoma and vision loss

The Veteran asserts that he had a decrease in vision during 
active service.  At the March 2007 Board hearing, the Veteran 
related that he sought treatment for his left eye 
approximately eight to nine months after service discharge.  
He did not have treatment during service.  He stated that he 
underwent surgery on the left eye about three years after 
service at a VA medical center. 

A June 1979 service entrance examination found uncorrected 
left eye visual acuity was 20/30 and corrected vision was 
20/20.  A July 1979 treatment record noted uncorrected left 
eye visual acuity of 20/30.  Upon examination in February 
1981, uncorrected left eye visual acuity was reported as 
20/200.  In March 1981, he was prescribed a pair of military 
glasses and his corrected visual acuity was found to be 
20/20.  There was no finding of left eye disease, but the 
Veteran reported having bad vision in the left eye.  In an 
undated treatment record, the Veteran reported blurred 
vision.  The examiner diagnosed anisometropia, unequal 
refractive power of the eyes.  Upon separation examination in 
July 1982, uncorrected left eye visual acuity remained 20/200 
with corrected vision of 20/20.  

Approximately two and a half years after service discharge, 
in a March 1985 VA medical record, the Veteran reported left 
eye redness for three weeks.  The diagnosis was chronic 
iritis, untreated.  In May and June 1985 VA records, the 
Veteran was noted as having been seen for follow-up of 
chronic iritis, untreated, with vascularization of the 
cornea; bilateral uveitis was also diagnosed.  In VA medical 
records from July 1985, the Veteran reported that six months 
earlier he had experienced a sudden onset of pain and blurred 
vision of the left eye.  The diagnosis was granulomatous 
uveitis of the bilateral eyes.  October and December 1985 VA 
records show follow-up for granulomatous uveitis, status-post 
sub tenon injection, and a diagnosis of left eye cataract.  
The records indicate steroid treatment for the uveitis.  

Private medical records from 1994 reflect left eye loss of 
vision and glaucoma, status-post cataract surgery.  In June 
1998, the Veteran reported having had cataract surgery 
thirteen years earlier.  A 15-year history of uveitis and 
swelling of the left eye was noted.  On examination, there 
was 20/40 visual acuity of the left eye.  Multiple private 
medical records from 1998 through 2001 contain the following 
diagnoses:  glaucoma, cataracts, and chronic nongranulomatous 
par uveitis.  The records indicate treatment with steroids.  
A July 1999 record includes the note that the Veteran had a 
cataract extraction at age 26 of the left eye, questionable 
etiology.  Private records from 2003 through 2008 include the 
diagnosis of glaucoma, stable. 

A VA eye examination was conducted in January 2005 with 
review of the claims file.  The Veteran reported eye problems 
since the 1980s.  The examiner noted that the service 
treatment records demonstrated 20/20 left eye vision with 
corrective lenses.  Upon examination, the Veteran was found 
to have left eye uncorrected vision of light perception only.  
The examiner assessed left eye legal blindness which, per the 
Veteran's history, appeared to be secondary to cataract 
surgery, and increased inflammation and intraocular pressure 
following the surgery.  The examiner was unable to provide a 
definitive opinion because the VA records from the 1980s were 
not yet of record.  

An October 2008 VA eye examination was conducted upon a 
review of the claims file.  The examiner noted that the 1985 
VA records were not contained in the file.  The Veteran 
reported that he was originally treated at VA in the 1980s 
where his cataract was removed.  The examiner noted that 
other records indicated chronic non-granulomatous panuveitis 
since 1983.  The diagnoses were glaucoma, history of 
inflammation in the left eye causing glaucoma, cataract, and 
history of non-granulomatous uveitis.  The examiner stated 
that based on the data available, a determination of etiology 
could not be made.  The examiner opined that the cataract was 
most likely related to the history of uveitis and that it was 
likely that the glaucoma was due to chronic steroid use.  
After VA records from 1985 were added to the claims file, a 
June 2009 addendum opinion was obtained.  The examiner noted 
that, in those records, no etiology was found for the 
bilateral granulomatous uveitis, but that treatment had 
included steroid drops and a sub tenons injection of Kenalog 
in the left eye.  The examiner stated that because the 
etiology of the disease was unknown and there were no 
documented episodes of uveitis until several years after 
service discharge, no opinion could be provided regarding 
whether the disability began during or was a consequence of 
service.  

The Board finds that service connection for left eye vision 
loss and glaucoma is not warranted as there is no competent 
evidence linking the Veteran's current eye disabilities to 
his period of service.  There are currently diagnosed eye 
disabilities, including glaucoma, status-post cataract 
removal, uveitis, and legal blindness, and there was blurred 
vision, decreased left eye vision, and anisometropia during 
active service, but in the absence of a superimposed disease 
or injury, service connection is not permitted for refractive 
error of the eyes, even if visual acuity decreased in 
service.  There was no other left eye event or injury or any 
left eye complaints, treatment, or diagnosis during service.

After a thorough review of the record evidence, the Board 
finds that the preponderance of the evidence indicates that 
the Veteran's eye disorders are not causally related to 
active service.  Uveitis and left eye cataract were not 
diagnosed until two years after service discharge and 
glaucoma was not diagnosed until 1994 or later, over ten 
years after service discharge.  Mense, 1 Vet. App. at 356.  
Although the Veteran reported that he received left eye 
treatment eight to nine months after service discharge, the 
VA records from 1985 indicate that he reported sudden onset 
of left eye redness and inflammation six months prior to that 
date which is at least two years after service discharge.  
Consequently, the Board does not find that the Veteran's more 
recent statements to be credible as they are inconsistent 
with those made in conjunction with treatment.  See Caluza, 7 
Vet. App. at 511.  

The October 2008 examiner opined that the cataract was most 
likely related to the history of uveitis and that glaucoma 
was likely due to chronic steroid use.  The June 2009 VA 
examiner found that an opinion regarding uveitis could not be 
provided.  The Board finds these opinions highly probative 
because they were based upon a review of the relevant medical 
evidence in the claims file and the examiner provided 
supporting rationale.  See Madden, 125 F.3d at 1481; Nieves-
Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 125.  
In June 2009, the examiner clearly stated the reasons why a 
definitive answer could not be provided and the Board finds 
the explanation to be sufficient.  Further development 
regarding this issue would be futile because there is no 
additional medical evidence or medical literature identified 
as possibly necessary to reach an opinion.  As such, the 
opinion is adequate for adjudicative purposes.  See Jones v. 
Shinseki, No. 07-3060 (March 25, 2010).  Accordingly, because 
the preponderance of the evidence indicates that the 
Veteran's eye disabilities are not related to active service, 
service connection must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).









ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for vision loss of the left eye, to 
include anisometropia, is denied.

Service connection for glaucoma of the left eye is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


